DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 11, and 15, generally, none of the prior art references of record, including, but not limited to: US_20090247164_A1_Kandukuri, US_20180288670_A1_Li, US_20100136978_A1_Cho, US_20060056448_A1_Zaki, US_20140160937_A1_ Richards, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Kandukuri discloses detect a plurality of reference signals including a first reference signal transmitted from a current synchronous serving sector and a second reference signal transmitted from a second asynchronous sector, allocate some of the sectors from which reference signals have been detected into an active group of sectors, allocate to a second group of sectors those, sectors from the active group of sectors for which a reference signal from each sector allocated to the active 
Prior art Li discloses an architecture with Sla-C interface between MME 108 and TWAG 124 for control-plane and Sla-U between SGW 110 and TWAG 124 for enhancing inter-system or inter-RAT mobility management (Li figure 3, and paragraph 86).
Prior art Cho discloses an entity of a primary radio access technology (RAT) system receives measurement results on the primary RAT system and a secondary RAT system from a multi-RAT device, determines a routing rule and a routing type for bearers which are appropriate for simultaneous transmission through the primary RAT system and the secondary RAT system, based on quality of service (QoS) and the measurement results, and transmits a routing control request message to a packet data network (PDN) gateway (P-GW). The routing control request message includes identifiers (IDs) of the bearers which are appropriate for simultaneous transmission, the routing type for each bearer, and the routing rule for each bearer (Cho figure 5, 10, and paragraph 127).
Prior art Zaki discloses an invention relates to wireless local area networks (WLANs), and the interoperability of networks of different types or conforming to different standards, and to methods and apparatus to allow a multimode wireless transmit/ receive unit (WTRU), which is able to operate in more than one type of network, to handover from one network type to another without adversely affecting service, utilizing a mechanism and information flows implemented in a new protocol stack (Zaki figure 6, and paragraph 45).
Prior art Richards discloses establish communication between a radio resource control system and a backhaul communication network, establish communication between the radio resource control system and a Wi-Fi access point, establish communication between the radio resource control system and a cellular radio base station, perform radio resource control functions via the radio resource control system for both the Wi-Fi and cellular radio networks (Richards figures 2, 4, and paragraph 12).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “switching from a first radio resource control function specified in the first mobile telecommunications system to a second radio resource control function specified in the second mobile telecommunications system, wherein a connection to the first base station is upheld in addition to a connection to the second base station” as stated in independent claim 1, “wherein the first radio resource control function handles at least one of: a provision of system information, radio resource control connection control, network controlled inter-RAT mobility, measurement configuration, and measurement reporting: and shifting, based on a threshold for the property of the received reference signal, to a second radio resource control function specified in the second mobile telecommunications system at least one of a provision of system information, radio resource control connection control, network controlled infer-RAT mobility, measurement configuration, and measurement reporting handled by the first radio resource control function, wherein the second radio resource control function provides signaling related to radio resource control via the connection to the second base station” as stated in independent claim 11, “the second radio resource control function establishing a connection to the second base station; and measuring a property of a third received reference signal from a third base station operating in the first mobile telecommunications system” as stated in independent claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/W.H/Examiner, Art Unit 2471           


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471